583 N.W.2d 458 (1998)
459 Mich. 21
PEOPLE of the State of Michigan, Plaintiff-Appellant, Cross-Appellee,
v.
Chester Leo POSBY, Defendant-Appellee, Cross-Appellant.
Docket No. 111619.
Supreme Court of Michigan.
September 15, 1998.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Brian L. Mackie, Prosecuting Attorney, and Lenore M. Ferber, Assistant Prosecuting Attorney Ann Arbor, for people.
State Appellate Defender by Richard B. Ginsberg, Detroit, for defendant-appellee.

MEMORANDUM OPINION
In 1994, the defendant was found guilty, but mentally ill, of first-degree murder. Defendant appealed, and the Court of Appeals reversed defendant's conviction and remanded the case for further proceedings. 227 Mich.App. 219, 574 N.W.2d 398 (1997).
The prosecutor has applied to this Court for leave to appeal, and defendant applied for leave to appeal as cross-appellant. However, we are informed that the defendant has died.
Given the first-out rule, MCR 7.215(H), and the fact that the defendant's death prevents us from reviewing the Court of Appeals two to one opinion, we vacate the opinion and dismiss the application for leave to appeal and the application for leave to appeal as cross-appellant. MCR 7.302(F)(1).
MALLETT, C.J., and BRICKLEY, MICHAEL F. CAVANAGH, BOYLE, WEAVER, MICHAEL J. KELLY, and TAYLOR, JJ., concurred.